IN THE
                        TENTH COURT OF APPEALS



                               No. 10-21-00176-CV

                        IN THE INTEREST OF K.B.D.,
                                 A CHILD


                          From the 74th District Court
                           McLennan County, Texas
                          Trial Court No. 2020-1390-3



                         MEMORANDUM OPINION

      In one issue, the father (“Father”) of K.B.D. appeals the termination of his

parental rights. Father argues that the Department of Family and Protective Services

(“the Department”) presented no evidence or factually insufficient evidence to prove

that termination was in the best interest of K.B.D. Father does not contest the trial

court’s finding that he violated § 161.001(b)(1)(O) of the Family Code. See TEX. FAM.

CODE ANN. § 161.001(b)(1)(O). We will affirm.
                            FACTUAL AND PROCEDURAL BACKGROUND

        The Department began an investigation in March 2020 after a referral from law

enforcement. The mother (”Mother”) of K.B.D. was stopped for a traffic violation.1

Narcotics paraphernalia and a machete were found in her vehicle, along with K.B.D.

and one of his siblings. At that time, K.B.D. was four years old. The Department

determined after its initial investigation that Mother had voluntarily left all the children

in the custody of their maternal grandmother.

        When the Department investigator interviewed Mother, Mother reported that

she had numerous mental health issues and an ongoing history of methamphetamine

use. Mother also complained that Father was using drugs and alcohol and that he had

committed acts of domestic violence.                 During the course of the Department’s

investigation, Mother evaded all requests for drug tests. However, Mother was on

probation2 at the time of the investigation. Mother was required to complete drug

testing as a term of her probation and tested positive for both methamphetamine and

marijuana. Mother was arrested for engaging in organized criminal activity in May

2020 while the investigation was ongoing, and the children were placed under the

Department’s conservatorship.             Mother pleaded guilty to engaging in organized

criminal activity pursuant to a plea agreement and was incarcerated in the Texas

1
  Mother has two other children by two different men. Mother’s parental rights to all three children were
terminated as part of this proceeding, and she has not appealed. The father of one of the other children is
deceased. The final father’s parental rights were also terminated, and he has not appealed.

2
  The record is unclear whether Mother was on probation or parole. The Department investigator
testified that the information regarding the drug tests was provided by Mother’s probation officer. The
Final Report to the Court prepared by the Department and admitted as State’s Exhibit No. 1 at the final
termination hearing reflects that Mother was on parole at the time the report was prepared.
Department of Criminal Justice-Correctional Institutions Division for a term of fifteen

years. The Department’s caseworker testified that Mother’s projected release date is

2035.

        Father was paroled in January 2020 after serving a two-year sentence for evading

arrest and aggravated assault with a deadly weapon. Father’s projected release date

from parole is January 2022. The Department investigator spoke with Father shortly

after the initial referral. Father told the investigator that he was unable to care for

K.B.D. at that time. Father was unemployed and did not have a stable residence that

the Department could verify. Father suggested his sister (“Aunt”) as a caretaker for

K.B.D. K.B.D. was first placed with his maternal grandmother and then with Aunt and

her husband after K.B.D. displayed behavioral issues. The other children remained

with their maternal grandmother.      Aunt and her husband sought to adopt K.B.D.

Shortly before the final termination hearing, Aunt and her husband separated after an

incident of domestic violence.     Aunt remained willing to adopt K.B.D. after the

separation, testifying that her husband was no longer part of the adoption plan. The

Department case worker believed that K.B.D. was safe with Aunt and had bonded with

Aunt.

        Father reported that he had no contact with K.B.D. while he was incarcerated.

Father testified that he had a “fluid” co-parenting arrangement with Mother until 2017

when he reported her to the Department. After that, he noted that their “relationship

went down the drain,” ending the “fluid” co-parenting. Father reported Mother to the

Department again in 2018, but the Department took no action in either 2017 or 2018.

In re K.B.D.                                                                      Page 3
        Father initially refused to cooperate with the Department, including drug testing,

as he believed that the removal of the children was due to Mother’s actions. Father

eventually signed a family service plan, but failed to complete the requirements: he did

not maintain a safe and stable home; he did not maintain employment; he was

incarcerated twice for parole violations; he did not keep in regular communication with

the Department’s case worker; he tested positive for methamphetamine and failed to

comply with requests for drug testing; he did not complete an evaluation for mental

health and substance abuse; he did not complete counseling; he did not begin anger

management classes; and he failed to maintain regular communications with K.B.D.

                                       AUTHORITY

BURDEN OF PROOF

        In a proceeding to terminate the parent-child relationship brought under §

161.001 of the Family Code, the Department must establish by clear and convincing

evidence two elements: (1) that the respondent parent committed one or more acts or

omissions enumerated under subsection (b)(1) of § 161.001, termed a predicate

violation, and (2) that termination is in the best interest of the child. TEX. FAM. CODE

ANN. § 161.001(b)(1), (2); Swate v. Swate, 72 S.W.3d 763, 766 (Tex. App.—Waco 2002, pet.

denied). The factfinder must find that both elements are established by clear and

convincing evidence, and proof of one element does not relieve the petitioner of the

burden of proving the other. In re A.B., 437 S.W.3d 498, 505 (Tex. 2014); Swate, 72

S.W.3d at 766. “Clear and convincing evidence” is defined as “that measure or degree

of proof which will produce in the mind of the trier of fact a firm belief or conviction as

In re K.B.D.                                                                         Page 4
to the truth of the allegations sought to be established.” In re G.M., 596 S.W.2d 846, 847

(Tex. 1980) (quoting State v. Addington, 588 S.W.2d 569, 570 (Tex. 1979) (per curiam)).

STANDARD OF REVIEW

        The standards in termination cases are well established.        See In re J.F.C., 96

S.W.3d 256, 266 (Tex. 2002) (legal sufficiency); see also In re C.H., 89 S.W.3d 17, 25 (Tex.

2002) (factual sufficiency). In reviewing the legal sufficiency of the evidence, we view

all the evidence in the light most favorable to the finding to determine whether a trier of

fact could reasonably have formed a firm belief or conviction about the truth of the

Department's allegations. In re J.L., 163 S.W.3d 79, 85 (Tex. 2005); J.F.C., 96 S.W.3d at

266. We do not, however, disregard undisputed evidence that does not support the

finding. J.F.C., 96 S.W.3d at 266.

        In reviewing the factual sufficiency of the evidence, we must give due

consideration to evidence that the factfinder could reasonably have found to be clear

and convincing. Id. We must consider the disputed evidence and determine whether a

reasonable factfinder could have resolved that evidence in favor of the finding. Id. If

the disputed evidence is so significant that a factfinder could not reasonably have

formed a firm belief or conviction, the evidence is factually insufficient. Id.

        When no findings of fact or conclusions of law are filed following a bench trial,

the trial court's judgment implies all findings necessary to support it. See In re D.Z., 583

S.W.3d 284, 295 (Tex. App.—Houston [14th Dist.] 2019, no pet.) (citing Pharo v. Chambers

Cnty., 922 S.W.2d 945, 948 (Tex. 1996)); see also In re Marriage of Price, No. 10-14-00260-

CV, 2015 WL 6119457, at *3 (Tex. App.—Waco Oct. 15, 2015, no pet.) (mem. op.). When

In re K.B.D.                                                                          Page 5
a reporter's record is filed, these implied findings are not conclusive, and an appellant

may challenge them by raising both legal and factual sufficiency of the evidence issues.

In re G.B. II, 357 S.W.3d 382, 385 n.1 (Tex. App.—Waco 2011, no pet.).

        We give due deference to the factfinder's findings and must not substitute our

judgment for that of the factfinder. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). The

factfinder is the sole judge “of the credibility of the witnesses and the weight to give

their testimony.” Jordan v. Dossey, 325 S.W.3d 700, 713 (Tex. App.—Houston [1st Dist.]

2010, pet. denied). The factfinder may choose to believe one witness and disbelieve

another. City of Keller v. Wilson, 168 S.W.3d 802, 819 (Tex. 2005). Although a factfinder

is free to disbelieve testimony, “in the absence of competent evidence to the contrary, it

is not authorized to find that the opposite of the testimony is true.” In re F.E.N., 542

S.W.3d 752, 764-65 (Tex. App.—Houston [14th Dist.] 2018), pet. denied, 579 S.W.3d 74

(Tex. 2019) (per curiam).

BEST INTEREST

        As noted, Father challenges only the best interest finding. “[T]here is a strong

presumption that the best interest of a child is served by keeping the child with a

parent.” In re R.R., 209 S.W.3d 112, 116 (Tex. 2006); TEX. FAM. CODE ANN. § 153.131(b).

However, “the rights of natural parents are not absolute,“ and the “rights of parenthood

are accorded only to those fit to accept the accompanying responsibilities.” In re A.V.,

113 S.W.3d 355, 361 (Tex. 2003) (quoting In re J.W.T., 872 S.W.2d 189, 195 (Tex. 1994)).

“Prompt, permanent placement of the child in a safe environment is also presumed to

be in the child’s best interest.” In re L.N.C., 573 S.W.3d 309, 315 (Tex. App.—Houston

In re K.B.D.                                                                        Page 6
[14th Dist.] 2019, pet. denied); TEX. FAM. CODE ANN. § 263.307(a). The focus of the best

interest analysis is what is best for the child, not what is best for the parent. See In re

C.V.L., 591 S.W.3d 734, 753 (Tex. App.—Dallas 2019, pet. denied).

        In determining the best interest of a child, a number of factors have been

considered, including (1) the desires of the child; (2) the emotional and physical needs

of the child now and in the future; (3) the emotional and physical danger to the child

now and in the future; (4) the parental abilities of the individuals seeking custody; (5)

the programs available to assist these individuals; (6) the plans for the child by these

individuals; (7) the stability of the home; (8) the acts or omissions of the parent that may

indicate the existing parent-child relationship is not a proper one; and (9) any excuse for

the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 372 (Tex. 1976).

This list is not exhaustive, but simply indicative of factors that have been or could be

pertinent. Id.; C.H., 89 S.W.3d at 27.

        The court does not require evidence on each factor in order to make a valid

finding as to the child’s best interest. In re J.M.T., 519 S.W.3d 258, 268 (Tex. App.—

Houston [1st Dist.] 2017, pet. denied); A.L.H., 515 S.W.3d at 79. “[A] single factor may

be adequate in a particular factual situation to support a finding that termination is in

the best interest of the child.” J.M.T., 519 S.W.3d at 268. A parent's history, admissions,

conduct relating to drug abuse, and inability to maintain a lifestyle free from arrests and

incarcerations are relevant to the best-interest determination. In re D.M., 58 S.W.3d 801,

814 (Tex. App.—Fort Worth 2001, no pet.). Evidence of a recent improvement does not

absolve a parent of a history of irresponsible choices. See Smith v. Tex. Dep't of Protective

In re K.B.D.                                                                           Page 7
& Regulatory Servs., 160 S.W.3d 673, 681 (Tex. App.—Austin 2005, no pet.); see also In re

T.C., No. 10–10–00207–CV, 2010 WL 4983512, at *8 (Tex. App.—Waco Dec. 1, 2010, pet.

denied) (mem. op.).

        The factors weighing heaviest against Father are his present and future inability

to meet the physical and emotional needs of K.B.D. and his present and future

dangerousness to K.B.D.       “Just as it is imperative for courts to recognize the

constitutional underpinnings of the parent-child relationship, it is also essential that

emotional and physical interests of the child not be sacrificed merely to preserve that

right.” Jordan, 325 S.W.3d at 729.

                                       DISCUSSION

        As previously noted, Father has been incarcerated on one charge or another for

over half of K.B.D.’s life. Father was incarcerated for two years beginning in 2018 after

being convicted of evading arrest and aggravated assault with a deadly weapon. While

the present case was pending, Father was jailed twice for parole violations for a total of

approximately six months. Father was also jailed for sixty days in 2009 for making a

terroristic threat and for 240 days in 2014 for assault family violence terroristic threat.

Father testified that he had also previously been arrested for evading arrest with a

vehicle. Father stated that he “takes responsibility” for his actions, but he denied that

his own actions caused his legal problems. Father’s criminal history reflects a history of

assaultive behavior, although there was no evidence that he had ever harmed K.B.D.

        Father failed to attend anger management classes that were mandated by the

Department and by his parole officer.         Father threatened Aunt in a telephone

In re K.B.D.                                                                         Page 8
conversation from jail. Father told her that he was going to take K.B.D. when he got out

and that Aunt better have her “cop buddies ready.”

        Father admitted that he used methamphetamine in December before he was sent

to an intermediate sanction facility (“ISF”) after violating his parole.         Father also

admitted that he used methamphetamine and marijuana in March or April of 2020.

Father refused numerous drug tests after being released from ISF, shaving his body hair

so he could not be subjected to a hair strand test.

        Father testified that while incarcerated in ISF, he had classes in parenting, anger

management, and drug intervention, and he presented as an exhibit a certificate that he

had completed a cognitive intervention treatment program. However, Father displayed

poor impulse control during the final termination hearing. The trial judge repeatedly

had to admonish Father for inappropriate behavior--laughing, nodding, and shaking

his head during others’ testimony, and talking out of turn.

        While a parent’s imprisonment is not by itself a ground for termination, a

parent’s imprisonment can negatively impact a child’s emotional well-being. In re J.F.-

G., 612 S.W.3d 373, 388 (Tex. App.—Waco 2020), aff’d, 627 S.W.3d 304 (Tex. 2021).

Criminal activity, convictions, and incarcerations are among the types of actions or

omissions that subject a child to a life of uncertainty and instability. See In re J.M.G., 608

S.W.3d 51, 57 (Tex. App.—San Antonio 2020, pet. denied) (parent’s lengthy absence

from child’s life during early years due to incarceration creates emotional vacuum

threatening child’s emotional well-being); see also In re J.G.S., 550 S.W.3d 698, 706 (Tex.



In re K.B.D.                                                                            Page 9
App.—El Paso, 2018, no pet.) (“A parent’s incarceration is relevant to his ability to meet

the child’s present and future physical and emotional needs.”).

        A parent’s illegal drug use is also the type of behavior that can negatively impact

a child’s emotional well-being. D.M., 58 S.W.3d at 814. Substance abuse “can qualify as

a voluntary, deliberate, and conscious course of conduct endangering the child’s well-

being.” In re K.H., No. 10-21-00073-CV, 2021 WL 4080261, at *4 (Tex. App.—Waco Sept.

8, 2021, pet. denied) (mem. op.). See also In re M.R.R., No. 10-15-00303-CV, 2016 WL

192583, at *5 (Tex. App.—Waco Jan. 14, 2016, no pet.) (mem. op.) (“A parent's continued

drug use demonstrates an inability to provide for the child's emotional and physical

needs and to provide a stable environment for the child.”); In re K.B., No. 05-17-00428-

CV, 2017 WL 4081815, at *4 (Tex. App.—Dallas Sept. 15, 2017, no pet.) (mem. op.)

(“continued use of illegal drugs in the face of the threat of a parent’s loss of his parental

rights is conduct showing a voluntary, deliberate, and conscious course of conduct,

which by its nature, endangers the child’s well-being.”).

        A factfinder may reasonably infer from past conduct that endangers a child’s

well-being that similar conduct will recur if the child is returned. In re W.S., No. 10-17-

00318-CV, 2018 WL 1528460, at *4 (Tex. App.—Waco Mar. 28, 2018, no pet.) (mem. op.).

See Ray v. Burns, 832 S.W.2d 431, 435 (Tex. App.—Waco 1992, no writ) (“Past is often

prologue.”). The trial court could reasonably conclude that Father’s criminal behavior

and drug use would continue in the future.




In re K.B.D.                                                                          Page 10
         We find that the evidence was legally and factually sufficient to support the trial

court’s finding that termination was in the best interest of K.B.D. We overrule Father’s

sole issue.

                                        CONCLUSION

         Having overruled the sole point on appeal, we affirm the judgment of the trial

court.




                                           MATT JOHNSON
                                           Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith,
Affirmed
Opinion delivered and filed December 22, 2021
[CV06]




In re K.B.D.                                                                         Page 11